Citation Nr: 0611571	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a right foot disability, status post fractures of the 
third, fourth, and fifth long bones of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from with 
various periods of training, including a period in July 1976 
during which he incurred his service-connected right foot 
disability (residuals of fractures of the right foot).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The file was originally before the RO in 
St. Petersburg, Florida, but the veteran currently lives in 
Jessup, Georgia.  

The veteran testified at a Board videoconference hearing in 
November 2003.  Although the veteran testified before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the veteran indicated in April 2006 that he did not 
want another hearing with a different VLJ.  See 38 C.F.R. § 
20.707 (2005).    

Finally, it is noted that the veteran submitted additional 
evidence in November 2004.  The submission of such evidence 
was accompanied by a waiver of RO consideration, signed by 
the veteran.  


FINDING OF FACT

The veteran's right foot disability is currently evaluated as 
30 percent disabling; there is no objective evidence of loss 
of use of the right foot, ankylosis of the right ankle, or 
bilateral flatfoot or claw foot rising to a disability level 
of 50 percent.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5276, 5278, 
5284 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Historically, the veteran fractured the third, fourth, and 
fifth long bones of the right foot in July 1976 during 
training while in service.  His foot was in a cast for four 
weeks, and he received crutches.  Subsequently, a June 1997 
rating decision granted service connection for a right foot 
disability, status post fracture and rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284, other foot 
injuries.  38 C.F.R. § 4.20.  At that time, the disability 
was rated as noncompensable.  

By an October 1998 rating decision, the noncompensable 
evaluation was increased to 30 percent under Code 5284, 
effective from January 1996.  The RO continued the 30 percent 
evaluation in the February 2000 rating decision on appeal. 

Under Code 5284, a 30 percent rating is in order when the 
other foot injury is classified as "severe."  The words 
"moderate," "moderately severe," and "severe" are not defined 
in Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

In order to warrant a higher rating, the note to Code 5284 
indicates that a 40 percent disability rating may be assigned 
if there is actual loss of use of the foot.  "Loss of use of 
a foot" is defined as no effective function remaining other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of 
balance, propulsion, etc., which could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 4.63.   

Examples under 38 C.F.R. 4.63 which constitute loss of use of 
a foot include extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3 1/2 inches or more, or 
complete paralysis of the external popliteal nerve and 
consequent footdrop.   
 
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In addition, when evaluating disability from arthritis, 
objective indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion of both the damaged joint and the opposite undamaged 
joint must be considered.  38 C.F.R. § 4.59.

In cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot 
injury, and whether it involves limitation of motion.  
VAOPGCPREC 9-98 (Aug. 14, 1998).  

There are other potential Diagnostic Codes which provide for 
a rating higher than 30 percent.  However, there is no 
evidence or contention by the veteran of ankylosis (meaning 
complete bony fixation of the ankle) (Code 5270).  38 C.F.R. 
§ 4.71a.  Therefore, this Code will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  However, the evidence shows that the veteran's 
right foot disability could be rated under Codes 5276 and 
5278, in addition to Code 5284.  Therefore, the Board will 
evaluate the disability under the Code that will provide the 
most favorable rating.

The Board finds that the overall disability picture does not 
rise to the level required for an evaluation in excess of 30 
percent for the veteran's right foot disability under any 
applicable Diagnostic Code.  38 C.F.R. § 4.7.

With respect to Code 5276, concerning acquired flatfoot (pes 
planus), a 30 percent rating is warranted for severe 
bilateral flatfoot where, there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating 
applies where the evidence shows pronounced bilateral 
flatfoot, demonstrated by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a. 

With regard to pes planus, the December 2004 VA examination 
and a VA outpatient podiatry consult from October 2004 
diagnosed the veteran with bilateral pes planus.  Despite 
exhibiting associated pronation of the foot, the December 
2004 examiner noted that the veteran did not have any 
tenderness and the Achilles tendon was normal and 
"contracted normally."  There was no mention of severe 
spasm of the Achilles tendon.  No significant calluses were 
present, although the October 2004 consult showed "bunion 
deformities."  Likewise, there was no indication of marked 
inward displacement.  The October 2004 podiatry consult 
reported that the veteran was given full-length arch-support 
insoles to help realign the foot in a more functional 
position, however, the December 2004 examiner noted that the 
veteran was not wearing the inserts provided to him.  

The Board finds these reports are entitled to great probative 
weight and provide evidence against this claim.  
Consequently, the evidence does not demonstrate bilateral pes 
planus disability commensurate with a 50 percent rating under 
Code 5276.  38 C.F.R. § 4.7.  

In consideration of Code 5278, a 50 percent rating for 
bilateral acquired claw foot (pes cavus) is in order where 
the evidence shows marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  With all toes tending 
to dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads, a 30 percent evaluation is in order for 
bilateral claw foot.  

In this respect, private medical records of "J.M.," MD., 
dated from June 2002 to November 2002 indicated that the 
veteran had bilateral claw feet.  Furthermore, private 
medical evidence from "D.P.," MD., documented that the 
veteran was diagnosed with hammer digit syndrome for the 2nd, 
3rd, 4th, and 5th toes on both feet.  The evidence indicates 
that, following right foot surgery performed in January 2003 
(see "D.P.", MD private records and VA examination of 
December 2004), the veteran no longer had any hammer toes on 
the right foot.  In any event, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5278, for claw 
foot, because the veteran did not have bilateral hammer toes 
on all digits of the feet, marked contraction of plantar 
fascia with dropped forefoot, or marked varus deformity.  
Although the veteran did have painful calluses on the both 
feet associated with his hammer toe condition (see Dr. M. 
record of July 2002 and Dr. P. record of December 2002), the 
overall disability picture does not more closely approximate 
the criteria required for a 50 percent evaluation under Code 
5278. 38 C.F.R. § 4.71a.

Finally, with respect to a 40 percent rating for loss of use 
of the foot under Code 5284, while the veteran's right foot 
disability is significant, the medical evidence does not show 
that he has actually lost the use of the foot.  According to 
the December 2004 VA examiner, the veteran is able to walk 
beyond 200 feet, and stand, albeit with limitations, and 
clearly does not suffer from loss of use of the right foot.  
The evidence demonstrates he has more function in the foot 
than would be served with an amputation stump.  See 38 C.F.R. 
§ 4.63.  His gait was unremarkable, and at times he uses a 
cane to ambulate.  

The veteran also has arthritis in both feet (see October 2004 
VA podiatry consult).  There is no evidence of ankylosis, 
shortening of the right extremity, or complete paralysis of 
the external popliteal nerve and consequent footdrop.    

Although the December 2004 examiner did not specifically 
address functional loss, he did acknowledge that the veteran 
has significant pain in the right foot.  The examiner went on 
to note that the veteran is still able to do recreational 
therapy and lift weights.  In fact, in June 2002, Dr. M. 
noted bilateral foot strength of 5/5.  The record is silent 
as to swelling, atrophy, muscle spasm, or instability.  
Furthermore, there is no indication from VA treatment records 
or private medical evidence of decreased range of motion due 
to functional loss.  

In sum, the Board finds that the current findings, to include 
any functional impairment due to pain as set forth in the 
Deluca case, are adequately reflected in the current 30 
percent rating in effect, which does contemplate severe 
impairment under Code 5284.  Thus, he does not meet the 
criteria for a 40 percent evaluation under Code 5284.

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 30 percent for a right foot 
disorder.  38 C.F.R. § 4.3.  The appeal is denied.

It is undisputed that the veteran's service-connected 
disability has some effect on his employment (see e.g., 
videoconference hearing transcript of November 2003 and 
personal hearing transcript of October 1998), but as noted 
above, the schedular rating criteria are designed to take 
such factors into account.  Without taking into consideration 
those factors, the current evaluation could not be justified.  
Notably, the veteran also has been in a substance abuse 
program.  There is simply no evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).   See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letters dated in 
September 2002, January 2003, and March 2004, as well as 
information provided in the rating decision, statement of the 
case (SOC), and supplemental statements of the case (SSOCs), 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  The veteran has also responded to the VCAA letters 
by providing authorization for records, submitting evidence 
himself, and testifying before the Board.  

In addition to the above, the July 2005 SSOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
The Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board observes that the adverse determination on appeal 
was issued in February 2000, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  Moreover, the Board 
emphasizes that the veteran has not made any showing or 
allegation that the timing of receipt of VCAA notice has 
prejudiced him in any way.  

Finally, the Board notes that the March 2004 VCAA letter from 
the RO specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini, 18 
Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the right foot disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for an increased rating for his 
right foot disability, any questions as to the effective date 
to be assigned are rendered moot.  

In the January 2006 Appellant's Brief, the veteran's 
representative contends that the December 2004 VA examination 
was inadequate as it did not fully discuss the Deluca factors 
and functional loss.  If an examination report does not 
contain sufficient detail, or the diagnosis is not supported 
by the findings on the examination report, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
However, as consideration of the Deluca factors would not 
provide a basis for a higher rating under Code 5284 because 
there is simply no support for loss of use of the right foot 
(the veteran's own statements would not support such a 
finding), the Board finds that no prejudice results to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).      

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
February 2004 remand.

With respect to the duty to assist, the RO has secured the 
veteran's service personnel records, a VA examination, VA 
outpatient records, and private medical evidence as 
identified and authorized by the veteran.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 30 percent for a right foot 
disability is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


